DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of claims 1-26 without traverse in the response dated 5/24/2022 is acknowledged.

This First Office Action is in response to 5/24/2022.  Claims 1-42 are pending. Claims 1-26 are examined.

Claim Objections
Claims 1, 9, 12, 19, 20 and 24 are objected to because of the following informalities. Appropriate correction is required.
Claims 1, 9, 19 and 24 “the coils” is believed to be in error for “the plurality of coils”
Claim 1, “the resulting superposed magnetic field” is believed to be in error for “a resulting superposed magnetic field”.
Claim 9, “and configured to the coils, and configured to” is believed to be in error for “and configured to”.
Claims 12, 19, and 20, “the first and second coils” is believed to be in error for “the first coil and second coil”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slough 2012/0031070 in view of Waddock “Electromagnetic Optimization of FRC-Based Pulsed Plasma Thrusters”, Young “Advanced Concepts: Enabling Future AF Missions Through the Discovery and Demonstration of Emerging Revolutionary Technologies”
Regarding claim 1, Slough teaches a system (an FRC thruster in the embodiment shown in Fig. 26b [0036] thruster 100, interchangeably referred to as an Electrodeless Lorentz Force (ELF) thruster, create from a high-density propellant, a magnetized plasma 120 interchangeably referred to as a Field Reversed Configuration (FRC)) for moving ions in a plasma, comprising:  a plurality of coils (2016, 504, 506), the coils including: a first drive coil (the axially aft-most 2016) positioned along a force axis (The force axis has been given no functional significance, as such it can be construed as any axis along with a force can be directed.  As such it can be an axis in any direction. So for the purposes examination it has been construed as only an axis); a second drive coil (the second aft-most 2610) positioned along the force axis (any axis passing through the space bounded by both 504 and 506, or any axis passing through the space bounded by the coils 2016 results in the first and second drive coils being along the force axis) and spaced apart from the first drive coil: a storage coil (the fore-most 2016); and a controller (800) 
Slough as discussed above does not teach the storage coil as magnetically shielded.
Waddock teaches magnetically shielding the coils of an FRC plasma thruster with flux conserving rings (“The equally crucial flux conserving ring components function by carrying induced currents that provide radial magnetic pressure balance to the FRC, which would otherwise expand onto the thruster walls” see Fig. 2 which shows the flux conserving rings as inside the FRC thrusters magnetic coils).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Slough with Waddock to prevent the FRC from expanding into the thruster walls.
Slough in view of Waddock as discussed above does not teach the controller as operatively coupled to the coil and configured to: (a) increase energy to the first drive coil to generate a magnetic field in a portion of the plasma adjacent to the first drive coil; (b) decrease energy to the first drive coil and increase energy to the second drive coil to translate the resulting superposed magnetic field through the plasma to a position adjacent the second drive coil and :c) decreasing energy to the second drive coil to reduce the magnetic field in the plasma:
Young teaches it is known to operate the dynamic acceleration coils (2610 of Slough) in the manner of a coil gun so that each fires off in sequence from aft-most to fore-most (In that concept, dubbed the Propagating Magnetic Wave Plasma Accelerator (PMWAC – notwithstanding the omission of one letter to construct the acronym) and shown in Figure 34, a stable plasmoid is formed (the FRC) and accelerated along a channel as a result of the action of pulsed coils which sequentially exert a magnetic pressure gradient to accelerate the plasmoid. In essence, the device operates like a coil-gun, where the plasma “bullet” rides on a wave of magnetic pressure that is externally controlled.).  Since the FRC thruster is operated in a pulsed manner ([0071] The discharge time for EMPT (Electro Magnetic Pulsed Thruster) is roughly 15 μsec, with the remaining time between pulses used for Xenon gas refilling and capacitor recharging. At a 1 kHz pulse rate (1 kW input), the duty cycle is thus very low (1.5%), and the draw on a solar array or other power source is essentially constant.) with the coils returned to a deenergized stated between pulses, between pulses the energy to the second drive coil would be decreased to reduce the magnetic field in the plasma during the cycling time between pulses.
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Slough in view Waddock with Young so as to provide the controller as operatively coupled the coil and configured to: (a) increase energy to the first drive coil to generate a magnetic field in a portion of the plasma adjacent to the first drive coil; (b) decrease energy to the first drive coil and increase energy to the second drive coil to translate the resulting superposed magnetic field through the plasma to a position adjacent the second drive coil and :c) decreasing energy to the second drive coil to reduce the magnetic field in the plasma since such a controller would be configured to perform a known method to accelerate an FRC plasma.
Slough in view of Waddock and Young as discussed above does not teach transferring energy from the second drive coil to the storage coil and decreasing energy to the second drive coil to reduce the magnetic field in the plasma.
Young teaches recycling the energy in the coils from cycle to cycle which would result in some energy from the second coil on a prior cycle being used to energize the storage coil on a subsequent cycle. (“…previous studies and discussions with J. Slough that the pulsing of the coils for plasmoid acceleration was only able to transfer a fraction of the electrical energy in the coil currents to kinetic energy of the plasma. This is due to the short interaction time and exponential decay of the coupling between the coil and the FRC, a problem already observed in another thruster concept, the Pulsed Inductive Thruster (PIT).23 The current left in the coil circuit after the acceleration occurs is subject to a dampened oscillation (“ringing”); this energy is thereby transformed into heat. Instead, it is possible to design the circuit to recover most of this energy, i.e., by charging a capacitor. The estimates of the overall system efficiency(1) when this energy recovery is included were of the order of 80-85%, a significant benefit, especially for high-power EP systems, where heat rejection becomes a major issue. Thus, the MAP concept appeared very well-suited for high-power EP, one of the key objectives of the Advanced Concepts program at that time (with applications such as Orbital Transfer Vehicle – OTV).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Slough in view Waddock and Young further with Young to improve overall system efficiency.
Regarding claim 2, Slough in view of Waddock, and Young teaches the invention as discussed above.
Since the FRC thruster taught by Slough in view of Waddock, and Young supra operates in a repetitive pulsed manner, the FRC thruster taught by Slough in view of Waddock, and Young as discussed above also teaches following process (c), repeating processes (a) - (c).
Regarding claim 3, Slough in view of Waddock, and Young teaches the invention as discussed above.
Since the FRC thruster taught by Slough in view of Waddock, and Young supra operates in a repetitive pulsed manner, the FRC thruster taught by Slough in view of Waddock, and Young as discussed above also teaches, wherein repeating process (a) includes transferring energy from the storage coil to the first drive coil.
Regarding claim 4, Slough in view of Waddock, and Young teaches the invention as discussed above.
Since the FRC thruster taught by Slough in view of Waddock, and Young supra operates like a coil gun accelerating the FRC plasma as its projectile, the FRC thruster taught by Slough in view of Waddock, and Young as discussed above also teaches wherein translating the magnetic field includes moving ions in the plasma as a reaction mass, to impart a force on the first and  second drive coils along the force axis, in a direction from the second drive coil to the first drive coil.
Regarding claim 5, Slough in view of Waddock, and Young teaches the invention as discussed above.
Slough in view of Waddock, and Young as discussed above does not teach wherein the coils are carried by a flight vehicle to create a force on the flight vehicle.
Slough teaches the FRC thruster applying a force (thrust force) to a flight vehicle (space vehicle) ([0089] Accordingly, embodiments of the rotating magnetic field thruster 100 employ this discovery and apply it to a thruster environment for a space vehicle propulsion system. [0093] After collision, the resulting fast moving neutral particle proceeds out of the rotating magnetic field thruster 100 unhindered by magnetic fields and simply adds momentum. Meanwhile, the slow-moving charged particle is still confined in an accelerating/gradient magnetic field, and is subsequently accelerated to high velocity and applying a thrust force to the spacecraft (via the magnetic field coils)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Slough in view Waddock and Young with Sloan’s teachings so as to carry the coils on a flight vehicle (provide the coils on a flight vehicle) so as to create a force on the flight vehicle since Sloan teaches the intended use of the FRC thruster is providing thrust force to an associated flight vehicle (spacecraft).
Regarding claim 6, Slough in view of Waddock, and Young teaches the invention as discussed above.
Since the force axis can be in any direction, the force axis can be construed as parallel to the a thrust axis of the vehicle which reads on the limitation of “wherein the force axis is aligned with a thrust axis of the flight vehicle”.
Regarding claim 7, Slough in view of Waddock, and Young teaches the invention as discussed above.
Since the force axis can be in any direction, the force axis can be construed as being offset by and non-zero angle with regards to a thrust axis of the vehicle which reads on the limitation of “wherein the force axis is oriented at a non-zero angle relative to a thrust axis of the flight vehicle”.
Regarding claim 8, Slough in view of Waddock, and Young teaches the invention as discussed above.
Slough further teaches wherein the coils are positioned to direct ions in the plasma toward a target material (ballistic pendulum) in a chamber (the space housing the ballistic pendulum) to treat the target material along the force axis (the force axis can be defined to pass through the target material ([0119] As noted above, a novel ballistic pendulum was devised to measure thrust force of a magnetized plasma 120 exiting from the rotating magnetic field thruster 100. A ballistic pendulum setup consists of a stand, an optical displacement sensor, and the pendulum itself. The stand is a base and post with a metal plate on which the ballistic pendulum oscillates. A smaller second post is located just behind the ballistic pendulum and holds the eye of an optical displacement sensor in-place with a set screw. The optical displacement sensor may be powered with 12 VDC source to provide a linear, analog displacement signal. The ballistic pendulum face consists of a rigid nylon mesh covered with a quartz fiber paper. The purpose of the ballistic pendulum is to absorb the momentum of the magnetized plasma 120 and disperse the incident gas and any evaporated material uniformly in all directions. The paper and screen of the ballistic pendulum are attached to the pivot arm with flexible epoxy to reduce delamination. On the back of the screen a small reflective mirror is attached to provide the eye of the displacement sensor with an appropriate surface to detect. Top of the pivot arm is a block of metal attached via set screw (for height adjustment) and dual pivot point for stability).
Regarding claims 9-14, per the rejections of claims 1-6 supra, Slough in view of Waddock, and Young also teaches the limitations of claims 9-14 respectively.
Regarding claim 15, Slough in view of Waddock, and Young teaches the invention as discussed above.
Slough in view of Waddock, and Young as discussed above also teaches wherein: increasing energy to the first coil includes changing a state of the first coil from a de-energized state to an energized state; and decreasing energy to the first coil includes changing a state of the first coil from an energized state to a de-energized state. 
Regarding claim 16, Slough in view of Waddock, and Young teaches the invention as discussed above.
The first coil can be construed as comprising 504 of Slough and since the second coil can be construed as comprising 506 of Slough, as such
Slough further teaches wherein the energy is decreased to the first coil simultaneously with the energy being increased to the second coil ([0059] The magnetized plasma 120 formation is now described in greater detail. Magnetized plasma 120 formation utilizes a more advanced formation scheme to ionize and reverse a propellant. In an exemplary embodiment, the illustrated two Helmholtz-pair magnetic field coils 504, 506 form the antennas. Current in each antenna 504, 506 is varied sinusoidally to produce a transverse magnetic field 408 which rotates in the r-θ plane, and which may be characterized in the form of Equation 7 B RMF =B ω cos(ωt)ê r +B ω sin(ωt)ê θ)
Regarding claim 17, Slough in view of Waddock, and Young teaches the invention as discussed above.
Since Slough in view of Waddock, and Young as discussed above teaches recycling the energy from a prior firing of the first, second, and storage coils into the next cycles firing of the first, second, and storage coils, from cycle to cycle, Slough in view of Waddock, and Young as discussed above also teaches wherein energy is transferred from the first coil to the second coll.
Regarding claim 18, Slough in view of Waddock, and Young teaches the invention as discussed above.
The first coil can further be construed as comprising coil 504 and the second coil be construed as further comprising coil 506. As shown in Fig. 6, the first coil or the second coil has a generally rectilinear shape.
Regarding claim 19, Slough in view of Waddock, and Young teaches the invention as discussed above.
Slough in view of Waddock, and Young as discussed above also teaches wherein the first and second coils each have a diamond shape (the rectangular shapes of 504 and 506 have been construed as reading on diamond shape), and wherein the system further comprises a brace supporting one of the coils relative to the other (see Fig .27 of Slough, all of the components are assembled as an integral unit, see also 16 which shows more details of the coils 504 and 506 shown as axial strips on the frustoconical portion of the FRC thruster shown in Fig. 27, the brace is the frustoconical structure shown but not labeled that supports 504 and 506).
Regarding claim 20, Slough in view of Waddock, and Young teaches the invention as discussed above.
Slough in view of Waddock, and Young as discussed above does not teach wherein the gap between the first and second coils is smaller than a maximum cross-sectional dimension of at least one of the first and second coils.
Figure 35 of Young shows the gap (axial gap) between the first and second coils is smaller than a maximum cross-sectional dimension (the diameter) of at least one of the first and second coils.
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Slough in view of Waddock, and Young further with the coil geometry of Young since Young teaches the geometry as a known operational geometry for an FRC thruster.
Regarding claim 21, Slough in view of Waddock, and Young teaches the invention as discussed above.
Slough further teaches wherein the first coil is one of at least two first coils, and wherein at least two of the first coils are oriented orthogonal to each other (the first coil can be construed as further comprising 504, which is orthogonal to the axially aft-most 2016).
Regarding claim 22, Slough in view of Waddock, and Young teaches the invention as discussed above.
Slough further teaches wherein the first coil is one of at least two first coils that are not co-planar with each other (the first coil can be construed as further comprising 504 which is orthogonal to the axially aft-most 2016); the second coil is one of at least two second coils that are not co-planar with each other (the first coil can be construed as further comprising 506 which is orthogonal to the second aft-most 2610): the second coils are positioned aft of the first coils along the vehicle force axis (since the vehicle force vector can be defined as being in the direction of a vector pointing from the second coil to the first coil, the second coils can be construed as positioned aft of the first coils along the vehicle force axis); and wherein the controller is configured to : energize the first coils in a rotational sequence (see [0059] infra) about the vehicle force axis (see Fig. 5 and Fig. 6) to generate the magnetic field (the magnetic field shown in Fig 5 and 6); and energize the second coils in a rotational sequence about the vehicle force axis (see Fig. 5 and Fig. 6) to translate magnetic field (the field is translated circumferentially [0059] The magnetized plasma 120 formation is now described in greater detail. Magnetized plasma 120 formation utilizes a more advanced formation scheme to ionize and reverse a propellant. In an exemplary embodiment, the illustrated two Helmholtz-pair magnetic field coils 504, 506 form the antennas. Current in each antenna 504, 506 is varied sinusoidally to produce a transverse magnetic field 408 which rotates in the r-θ plane, and which may be characterized in the form of Equation 7 B RMF =B ω cos(ωt)ê r +B ω sin(ωt)ê θ).
Regarding claim 23, Slough in view of Waddock, and Young teaches the invention as discussed above.
Slough further teaches wherein the plurality of coils further comprises a fourth coil (504), and a fifth coil (506) positioned adjacent to the first coil (see Fig. 1 and Fig. 26a) and configured to operate as a Helmholtz coil pair (see Fig. 6) to support a static magnetic field in a region adjacent to the first coil (see Fig 16, the field produced by the steady bias field coil, further the Helmholz coil by itself since it is a static pair of coils is configured to provide/support a static magnetic field in a region adjacent to the first coil (the region just upstream of the first coil)).
Regarding claim 25, Slough in view of Waddock, and Young teaches the invention as discussed above.
Slough in view of Waddock, and Young as discussed above does not teach the flight vehicle, and wherein the coils are carried by the flight vehicle.
Slough teaches the FRC thruster applying a force (thrust force) to a flight vehicle (space vehicle) ([0089] Accordingly, embodiments of the rotating magnetic field thruster 100 employ this discovery and apply it to a thruster environment for a space vehicle propulsion system. [0093] After collision, the resulting fast moving neutral particle proceeds out of the rotating magnetic field thruster 100 unhindered by magnetic fields and simply adds momentum. Meanwhile, the slow-moving charged particle is still confined in an accelerating/gradient magnetic field, and is subsequently accelerated to high velocity and applying a thrust force to the spacecraft (via the magnetic field coils)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Slough in view Waddock and Young with Sloan’s teachings so as to provide the flight vehicle, wherein the coils are carried by the flight vehicle since Sloan teaches the intended use of the FRC thruster is providing thrust force to an associated flight vehicle (spacecraft).
Regarding claim 26, Slough in view of Waddock, and Young teaches the invention as discussed above.
Slough further teaches wherein the first coil is one of two first coils, one positioned on one side of the force axis, and the other positioned on another side of the force axis, and wherein the controller is configured to apply power to the two first coils differentially to create a force that is not aligned with the force axis (the force axis can be defined orthogonal to the thrust axis and placed between the first and second coils, which would result in the first coil is one of two first coils, one positioned on one side of the force axis, and the other positioned on another side of the force axis, and wherein the controller is configured to apply power to the two first coils differentially to create a force that is not aligned with the force axis).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slough in view of Waddock, and Young and Cohen “When the RMF frequency is in the ion-cyclotron range, explosive heating occurs”
Regarding claim 24, Slough in view of Waddock, and Young teaches the invention as discussed above.
The first coil can be construed as comprising 504 and the second coil can be construed as comprising 506, wherein 504 and 506 are energized as taught at [0059] The magnetized plasma 120 formation is now described in greater detail. Magnetized plasma 120 formation utilizes a more advanced formation scheme to ionize and reverse a propellant. In an exemplary embodiment, the illustrated two Helmholtz-pair magnetic field coils 504, 506 form the antennas. Current in each antenna 504, 506 is varied sinusoidally to produce a transverse magnetic field 408 which rotates in the r-θ plane, and which may be characterized in the form of Equation 7 B RMF =B ω cos(ωt)ê r +B ω sin(ωt)ê θ)
Slough in view of Waddock, and Young as discussed above does not teach the controller is configured to tune a frequency of energy provided to at least one of the coils to a resonant frequency of molecules adjacent the coils.
Cohen teaches it is known to establish FRC configurations in the molecular frequency (ion cyclotron resonance range).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Slough in view of Waddock and Young with Cohen since providing energy at the ion cyclotron frequency range promotes rapid heating.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741